Citation Nr: 0207019	
Decision Date: 06/28/02    Archive Date: 07/03/02	

DOCKET NO.  98-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post meniscectomy 
of the left knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran served on active duty for training from July 27, 
1974, to August 10, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that continued a 10 percent evaluation 
for the veteran's service-connected post meniscectomy of the 
left knee with degenerative joint disease and granted service 
connection for degenerative joint disease of the right knee 
as secondary to the service-connected left knee disability, 
and assigned a 10 percent evaluation for the right knee.  


REMAND

The most recent supplemental statement of the case was issued 
in November 2001.  A February 13, 2002, letter from the RO to 
the veteran indicates that his appeal was being certified to 
the Board.  

In January 2002, the veteran submitted additional VA 
treatment records and a statement by a VA physician.  
Evidence received by the RO, prior to transfer of the records 
to the Board after an appeal has been initiated, will be 
referred to the RO for review and disposition.  If the 
statement of the case and any prior supplemental statements 
of the case were prepared before the receipt of the 
additional evidence, a supplemental statement of the case 
will be furnished to the appellant and his representative.  
38 C.F.R. § 19.37(a) (2001).  

A statement from a VA physician, received in January 2002, 
indicates that the veteran's left knee disability was 
worsening and that the veteran was then on a waiting list for 
a left knee replacement.  The veteran was most recently 
examined in June 2000.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the West Haven 
VA Hospital in Connecticut and request 
copies of all records relating to the 
treatment of the veteran for right and 
left knee disabilities from November 2001 
until the present.  

2.  The RO should contact the veteran and 
ask him to identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers, 
in addition to the West Haven VA Hospital 
in Connecticut, who have treated him for 
his bilateral service-connected knee 
disabilities since November 2001.  With 
any necessary authorization, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected bilateral knee 
disorder.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected bilateral knee 
disorder, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joints.  The 
examiner is also requested to:  (1)  
Express an opinion as to whether pain 
that is related to the veteran's 
service-connected bilateral knee disorder 
could significantly limit the functional 
ability of the affected joints during 
flareups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected 
bilateral knee disorder, the knees 
exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

4.  Then, the RO should readjudicate the 
issues on appeal with consideration of 
the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



